         CASE 0:20-cv-02156-SRN-LIB Doc. 11 Filed 11/20/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                            Civil No. 20-CV-2156 (SRN/LIB)

PAUL HANSMEIER,

             Plaintiff,                         MEMORANDUM IN SUPPORT OF
                                                MOTION TO CONSOLIDATE
                                                CASES

DAVID MACLAUGHLIN, BENJAMIN
LANGER, ERICA MACDONALD; and
JOHN DOE,

             Defendants.

                                      Introduction

      Defendants David MacLaughlin, Benjamin Langer, and Erica MacDonald (“Federal

Defendants”) hereby move the Court pursuant to Federal Rule of Procedure 42(a) to

consolidate this matter, Hansmeier v. MacLaughlin, et al., No. 20-cv-2156 (D. Minn.), with

the prior-filed case of Hansmeier v. MacLaughlin, et al., No. 20-cv-2155 (JRT/LIB) (D.

Minn.). The court should consolidate this matter with the prior-filed case and allow both

cases to proceed before Chief Judge Tunheim.

                                       Argument

      Pro se plaintiff Paul Hansmeier commenced an action against the Federal

Defendants via delivery of a copy of the Summons and Complaint on the U.S. Attorney’s

Office in Minneapolis, Minnesota, on September 25, 2020. Hansmeier appeared to plead

claims against the Federal Defendants, as well as Looker’s Gentlemen’s Club, LLC, in a

complaint dated September 5, 2020; those claims were removed and constitute the

complaint in Hansmeier v. MacLaughlin, et al., No. 20-cv-2155 (D. Minn.) (JRT/LIB)
         CASE 0:20-cv-02156-SRN-LIB Doc. 11 Filed 11/20/20 Page 2 of 4




(filed Oct. 13, 2020). Hansmeier also alleged additional but related claims in what

appeared to be a second complaint dated September 10, 2020; the Federal Defendants

separately removed those claims, which now form the complaint in this matter, Hansmeier

v. MacLaughlin, et al., No. 20-cv-2156 (D. Minn.) (filed Oct. 13, 2020).

       Under Rule 42(a)(2), a court may consolidate actions that “involve a common

question of law or fact.” Fed. R. Civ. P. 42(a)(2). Consolidation is appropriate where the

actions involve “common parties, overlapping legal issues, and related factual scenarios,

and the consolidation itself [does] not cause unfair prejudice.” Horizon Asset Mgmt. Inc.

v. H&R Block, Inc., et al., 580 F.3d 755, 768 (8th Cir. 2009). “District courts enjoy

substantial discretion in deciding whether and to what extent to consolidate cases.” Hall

v. Hall, 138 S. Ct. 1118, 1131 (2018). The court considers “judicial efficiency as well as

preventing unnecessary duplication of efforts and expense by the parties” in considering

consolidation. Adedipe v. U.S. Bank, Nat’l Assoc., et al., Nos. 13-cv-2687, 13-cv-2944,

2014 WL 835174, *2 (D. Minn. Mar. 4, 2014).

       Here, such factors support consolidation. It warrants emphasis that the complaint

in this matter states, “Hansmeier wishes to amend this complaint to add claims against John

Doe for copyright infringement . . . and for violations of the Computer Fraud and Abuse

Act,” and it also attaches the same complaint he filed in his prior-filed case against the

Federal Defendants and Looker’s Gentlemen’s Club, LLC. In other words, it appears that

Hansmeier may be seeking to amend his complaint in the prior-filed case to include claims

against John Doe pertaining to the constitutionality of the mail and wire fraud statutes (as

well as other claims) that relate legally and factually to the claims he already raised. But

                                             2
         CASE 0:20-cv-02156-SRN-LIB Doc. 11 Filed 11/20/20 Page 3 of 4




regardless of whether Hansmeier seeks to amend his complaint and pursue a single case or

litigate two separate cases—a question best sorted out before a single district court—it is

clear that Hansmeier’s claims in both matters exhibit substantial legal and factual overlap.

Both complaints seek declaratory judgments that the mail fraud, wire fraud, and extortion

statutes (18 U.S.C. §§ 1341, 1343, 1951) are unconstitutional, and both complaints seek

injunctive relief to prevent the Federal Defendants from enforcing these statutes against

Hansmeier. Indeed, both complaints involve collateral challenges Hansmeier seeks to

litigate relating to his convictions for conspiracy to commit mail fraud and wire fraud, as

well as conspiracy to commit money laundering, for which he is currently incarcerated.

United States v. Hansmeier, No. 16-cr-334 (D. Minn.) (JNE/KMM). Consolidation would

serve the interest of judicial economy, diminish confusion, and prevent duplicative briefing

in these legally and factually related matters.




                                              3
        CASE 0:20-cv-02156-SRN-LIB Doc. 11 Filed 11/20/20 Page 4 of 4




                                     Conclusion

      For the foregoing reasons, this matter, Hansmeier v. MacLaughlin, et al., No. 20-

cv-2156, should be consolidated with the prior-filed case, Hansmeier v. MacLaughlin, et

al., No. 20-cv-2155, and both cases should proceed before Chief Judge Tunheim.

                                              Respectfully submitted,

Dated: November 20, 2020                      ERICA H. MacDONALD
                                              United States Attorney

                                              s/ Kristen E. Rau

                                              BY: KRISTEN E. RAU
                                              Assistant U.S. Attorney
                                              Attorney ID No. 0397907
                                              600 U.S. Courthouse
                                              300 South Fourth Street
                                              Minneapolis, MN 55415
                                              Kristen.Rau@usdoj.gov
                                              (612) 759-3180




                                          4
